927 A.2d 919 (2007)
283 Conn. 906
STATE of Connecticut
v.
Kenneth MYERS.
Supreme Court of Connecticut.
Decided July 3, 2007.
James M. Ralls, senior assistant state's attorney, in support of the petition.
Alice Osedach, assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 101 Conn.App. 167, 921 A.2d 640 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the court committed plain error when it sentenced the defendant as a repeat offender?"
The Supreme Court docket number is SC 17925.